This case, like No. 1635 this day dismissed, is also an attempted appeal from an order of award made by the District Court of Sweetwater County in a Workmen's Compensation Act proceeding. The order whose review is sought, was made and dated November 11, 1929. The record on appeal was not filed in this court until February 13, 1930, and no order was made extending the time for filing that record in this court. It is evident that the case is subject to the same disposition as No. 1635 aforesaid, and for the reasons assigned for the action taken in that cause, it is, accordingly, dismissed.
Dismissed.
BLUME, C.J., and KIMBALL, J., concur.